             Case 3:19-cv-01548-JCH Document 1 Filed 10/01/19 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


                                                          CIVIL ACTION NO:
     JOHN C. PARRY


     vs.                                                  3:19-cv-1548


     THE LINCOLN NATIONAL LIFE
     INSURANCE COMPANY                                    OCTOBER 1, 2019



                                            COMPLAINT

           COMES NOW, Plaintiff, John C. Parry, and makes the following representation to

 the Court for the purpose of obtaining relief from Defendant’s refusal to pay Long-Term

 Disability benefits due under an employee benefits plan and for Defendant’s violation of

 the Employee Retirement Security Act of 1974 (“ERISA”):

                                           THE PARTIES

1.         At all times hereinafter mentioned, Plaintiff John C. Parry, (“Plaintiff”) was and still

is a resident of the State of Connecticut.

2.         Upon information and belief, at all times hereinafter mentioned, Defendant The

Lincoln National Life Insurance Company (“Lincoln”) (“Defendant”) is a for-profit

corporation incorporated under the laws of the state of Indiana with its home office at 1300

South Clinton St., Fort Wayne, Indiana.

3.         Defendant may be found in the District of Connecticut.

                                   JURISDICTION AND VENUE
                                                  1
           Case 3:19-cv-01548-JCH Document 1 Filed 10/01/19 Page 2 of 5




4.     Jurisdiction is founded on 28 U.S.C. §1331 because this action arises under 29

U.S.C. §1001 et. seq. (Employee Retirement Income Security Act of 1974, hereinafter

“ERISA”).

5.     Venue in the District of Connecticut is appropriate because Plaintiff resides in this

judicial district and the defendant may be found in this district.

6.     Pursuant to 28 U.S.C. §1391(a)(1) and §1391( c ), this action is properly venued

in the District of Connecticut.

                                           FACTS

7.     At all relevant times hereinafter mentioned, Plaintiff was an employee of

ForgeRock US, Inc. (“ForgeRock”).

8.     At all relevant times hereinafter mentioned, Plaintiff worked as a Large Accounts

Regional Manager for ForgeRock.

9.     During Plaintiff’s employment with ForgeRock, Defendant issued long term

disability group policy 00095015939100000 (hereinafter the “Policy”).

10.    At all times hereinafter mentioned, said disability policy of insurance was issued

for the benefit of certain eligible ForgeRock employees in exchange for the payment of

premiums by ForgeRock and/or the employees.

11.    At all times mentioned herein, Plaintiff was and is an employee eligible for disability

benefits and an insured under the Policy issued to ForgeRock.

12.    Said policy issued to ForgeRock provided, among other things, that disability

insurance payments will be made to Plaintiff in the event that he becomes disabled due

to injury or illness.
                                              2
             Case 3:19-cv-01548-JCH Document 1 Filed 10/01/19 Page 3 of 5




13.     According to the Policy, an insured employee is considered disabled if due to

sickness or injury he or she is not able to perform his or her own occupation for a period

of 36 months. After the first 36 months of disability, an insured employee is considered

disabled if due to sickness or injury, he or she is not able to engage in any occupation.

14.     On or about April 15, 2016, during the period within which said Policy was in full

force and effect, and while Plaintiff was an eligible employee, Plaintiff became disabled

within the meaning and pursuant to the terms of said Policy.

15.     Plaintiff's disability is caused by, among other things, non-alcoholic cirrhosis,

complications resulting from a total right knee replacement and coronary artery disease.

 16.    Plaintiff filed an application for long term disability benefits under the Policy and

 was approved to receive benefits commencing on July 15, 2016, once the 90 day

 elimination period required by the policy had been completed.

 17.    On July 25, 2018, Defendant issued a letter to Plaintiff terminating his long term

 disability benefits effective that same date.

 18.    Plaintiff filed two administrative appeals of the termination of his long term disability

 benefits.

19.    On March 7, 2019, Defendant denied Plaintiff’s first administrative appeal and, on

August 22, 2019, Defendant denied Plaintiff’s second administrative appeal.


20.     As of this date, Plaintiff continues to be disabled in that as a result of his medical

 conditions he is unable to perform his own occupation of as a Large Accounts Regional

 Manager.

 21.    Despite Plaintiff's continued disability, Defendant has denied benefits to Plaintiff
                                                 3
            Case 3:19-cv-01548-JCH Document 1 Filed 10/01/19 Page 4 of 5




and continues to refuse to pay benefits pursuant to the policy, although payment thereof

has been duly demanded.

22.    Said refusal on the part of Defendant is a willful and wrongful breach of the policy

terms and conditions.

23.    Monthly benefits to Plaintiff are continuing to be due and payable by Defendant

with the passage of each month.

24.    Defendant is a conflicted decision maker because it has a financial interest in the

outcome of Plaintiff’s claim.

25.    Defendant’s structural conflict of interest pervaded its handling of Plaintiff’s claim,

resulting in a number of procedural irregularities in its claim handling, including but not

limited to, the reliance upon a selective review of vocational records to reach a result

oriented claim determination.

26.    Defendant’s claim handling demonstrates a bias against Plaintiff’s claim due to its

impact on Defendant’s financial situation and prevented Plaintiff from receiving a full and

fair review of his claim.

27.    Plaintiff has exhausted all administrative appeals and remedies under the policy

and the law.

28.    Plaintiff is entitled to a de novo review of his claim.

       WHEREFORE, Plaintiff John C. Parry prays that he may have a declaratory

judgment herein declaring the rights and other legal relations of the parties hereto

regarding the matters set forth in this Complaint specifying the following:

       a)      Plaintiff is disabled pursuant to the language and within the meaning of the


                                               4
     Case 3:19-cv-01548-JCH Document 1 Filed 10/01/19 Page 5 of 5




subject policy of insurance issued by Defendant in that he is unable to perform his

own occupation.

b)      Defendant is obligated to pay continuing benefits to Plaintiff pursuant to the

policy and shall pay all benefits in arrears due and owing since the denial of

benefits, plus interest;

c)      Defendant's obligation to pay benefits to Plaintiff shall continue as long as

he remains disabled, subject to the applicable benefit period in the policy;

d)      Plaintiff shall be afforded appropriate equitable relief to redress Defendant’s

violation of the terms of the Policy;

e)      Pursuant to ERISA §502 et. seq., Plaintiff shall be entitled to recoup his

attorney’s fees, as well as all other costs and disbursements of this action;

f)      Plaintiff may return to this Court, upon motion, to seek further declaratory

relief in the event that it becomes necessary; and

g)      Such other and further relief as the Court may deem just and proper.


                             PLAINTIFF


                               By     /S/_Iván A. Ramos
                                    Iván A. Ramos (ct#14122)
                                    RamosLaw
                                    255 Main Street, Suite 401
                                    Hartford, Connecticut 06106
                                    Tel. (860) 519-5242
                                    Fax. (860) 838-6403
                                    ivan@ramosdisability.com




                                        5
